Citation Nr: 0328541	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  98-15 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral second and 
third hammertoes with syndactylization of the second and 
third toes.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to July 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

This case was the subject of a January 2001 hearing before 
the undersigned Veterans Law Judge, and of a Board remand 
dated in March 2001.

Subsequently, this case was the subject of a May 1, 2003, 
Order of the Court of Appeals for Veterans Claims, granting a 
Joint Motion for Remand of the parties dated in April 2003 
and vacating the Board's October 2002 decision in this 
matter.  The below action is directed in view of that Order.

In its now-vacated October 2002 decision, the Board referred 
the issue of a total disability rating for pension purposes 
to the RO, based on a claim submitted by the veteran in July 
2000.  Because the claims file has not been in the possession 
of the RO since October 2002, the Board cannot ascertain from 
the claims file whether the RO has taken action on this 
matter, and again refers the claim to the RO for any 
appropriate action.


REMAND

In correspondence dated in September 2003, the veteran's 
representative argues that the presumption of soundness 
warrants a grant of the benefit sought on appeal in this 
case.  Significant VA and Court of Appeals for Veterans 
Claims  (Court) interpretive actions have been rendered since 
the time of the remand of this case to the Board from the 
Court.  The VA General Counsel issued a precedent opinion, 
VAOPGCPREC 3-2003, on July 16, 2003, pertaining to the 
presumptions of soundness and aggravation, in which it held 
as follows:

A.  To rebut the presumption of sound condition under 
38 U.S.C. § 1111, the Department of Veterans Affairs 
(VA) must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal 
standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 
insofar as section 3.304(b) states that the presumption 
of sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed 
prior to service.  Section 3.304(b) is therefore invalid 
and should not be followed.

B.  The provisions of 38 C.F.R. § 3.306(b) providing 
that aggravation may not be conceded unless the 
preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  
Section 3.306(b) properly implements 38 U.S.C. § 1153, 
which provides that a preexisting injury or disease will 
be presumed to have been aggravated in service in cases 
where there was an increase in disability during 
service.  The requirement of an increase in disability 
in 38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 
38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 
38 U.S.C. § 1111. 

See also, Cotant v. Principi, 17 Vet. App. 116 (2003).  

Also, during the pendency of the veteran's appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002)).  The new statute revised 
the former section 5107(a) of Title 38, United States Code, 
to eliminate the requirement that a claimant must come 
forward first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

During the course of the Board's review of this appeal, the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2)(ii)(2002), which permitted 
the Board "to provide the [VCAA duty to notify] notice 
required by 38 U.S.C. [§] 5103(a)" and "not less than 30 
days to respond to the notice."  The Federal Court found 
that section 19.9(a)(2)(ii) was contrary to 
38 U.S.C. § 5103(b) (West 2002), which provides the claimant 
one year to submit evidence.  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the United States Court of Appeals for Veterans 
Claims Order in this case, and the Federal Circuit decision 
and General Counsel precedent opinion noted above, and 
because no further guidance or regulatory direction has been 
issued to implement them, the Board believes that the most 
appropriate action is to remand the veteran's claim to the RO 
so that the veteran can be provided with the appropriate 
notice under the VCAA, to include what he must show to 
prevail in this claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

As the case law relating to the applicability of VCAA to 
claims such as this one, that were filed prior to its 
enactment, has been somewhat inconsistent, a brief summary of 
the law may be helpful.  VCAA was enacted on November 9, 
2000, and was subsequently codified, in pertinent part, at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA has 
issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.159 and 3.326(a) (2002).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  The 
veteran filed the claims that are the subject of this appeal 
in August 2000, before the enactment of VCAA.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 38 
U.S.C.A. § 7104(c) (West 2002).  

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.  
The veteran must be notified that he has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for an opinion from the 
clinician who conducted the December 2001 
VA examination for a response to the 
following question:

Interpretation of VA law has changed 
since the time of your medical 
opinion rendered in December 2001 
that, on an as likely as not basis, 
the veteran's foot disorders were not 
aggravated by his active military 
service.

It is now necessary for us to ask you 
whether you can state unequivocally 
that the veteran's pre-existing foot 
disability or disabilities were not 
aggravated (aggravation for VA 
compensation benefits purposes is the  
chronic worsening of an underlying 
condition as opposed to a  temporary 
flare-up of symptoms) during service.  
If not, the veteran may be entitled 
to the benefits sought on appeal.

If you cannot state unequivocally 
that any such disability was not 
permanently aggravated during 
service, please list the current foot 
disability or disabilities that may 
have been aggravated during service.

If the VA examiner who conducted the 
December 2001 VA examination is not 
available, please request an opinion from 
an appropriate clinician.  

If any examiner feels that a new 
examination is warranted to answer the 
question presented above, please schedule 
such an examination.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
bilateral second and third hammertoes 
with syndactylization of the second and 
third toes, with consideration to include 
VAOPGCPREC 3-2003 and of all of the 
evidence added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in June 2002.
 
5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the June 2002 
SSOC and consideration VAOPGCPREC 3-2003.  
A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




